



Exhibit 10.41
cvshealth.jpg [cvshealth.jpg]


CVS HEALTH CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


GRANT DATE: [_____________]


1.
Pursuant and subject to the provisions of the 2017 Incentive Compensation Plan
of CVS Health Corporation (the “ICP”), on the date set forth above (the “Grant
Date”), the CVS Health Corporation (the “Company”) has awarded and hereby
evidences the Performance-Based Restricted Stock (“PBRS”) unit award (the
“Award”) to the person named below (the “Participant”), subject to the terms and
conditions set forth and incorporated in this PBRS Agreement (the “PBRS
Agreement”), the Restricted Stock Units (“RSUs”) set forth below. The ICP is
hereby made a part hereof and Participant agrees to be bound by all the
provisions of the ICP. Capitalized terms not otherwise defined herein shall have
the meaning assigned to such term(s) in the ICP. On the Grant Date specified
above, the Fair Market Value (the "FMV") of a share of Stock equals
[_____________], which is the closing price on such date.



Participant
[_____________]
Employee Number
[_____________]
RSUs (#)
[_____________]



2.
Each RSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax withholding.



3.
(a)    To the extent dividends are paid on Shares while the RSUs remain
outstanding, subject to Paragraph 5(b), a cash amount equivalent to the
dividends paid (such cash amount, a “Dividend Equivalent”) with respect to the
number of Shares covered by the RSUs shall accrue. Any accrued Dividend
Equivalent shall be payable only upon vesting of the underlying RSUs. To the
extent that the underlying RSUs do not vest hereunder, any related accrued
Dividend Equivalent shall be forfeited.



(b)    Participant hereby agrees that the Company may withhold from the Dividend
Equivalents, referred to in Paragraph 3(a) above, amounts sufficient to satisfy
the applicable tax withholding in respect of such Dividend Equivalents.
    
4.
Subject to the terms and conditions of the ICP and this PBRS Agreement, and
subject to Participant’s continued employment, Participant shall be entitled to
receive (and the Company shall deliver to Participant) (a) the Shares on the
Vesting Date(s) set forth herein, or as soon as administratively practicable
thereafter, but within 30 days, thereafter unless delivery of the Shares has
been deferred in accordance with Paragraph 5 below (the date of such delivery of
the Shares being hereafter referred to as the “Settlement Date”) and (b) the
Dividend Equivalents on the Vesting Date(s) set forth herein, or as soon as
administratively practicable but within 30 days thereafter. Each “Vesting Date,”
except as otherwise provided in Paragraph 7, shall be in accordance with the
schedule set forth below:



(a)
one-third (1/3) of the RSUs on the first anniversary of the Grant Date;

(a)
one-third (1/3) of the RSUs on the second anniversary of the Grant Date; and

(b)
one-third (1/3) of the RSUs on the third anniversary of the Grant Date.








--------------------------------------------------------------------------------





5.
(a)    In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant,
to the extent eligible under the CVS Health Deferred Stock Compensation Plan,
may elect to defer delivery of Shares in settlement of RSUs covered by this PBRS
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this PBRS Agreement.



(b)    Notwithstanding Paragraph 3(a), to the extent dividends are paid on such
deferred Shares following the Vesting Date and prior to the Settlement Date,
Participant shall be entitled to receive a number of additional deferred Shares
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied by (y) the number of
deferred Shares held by Participant on the record date of such dividend, divided
by (z) the FMV of a Share on such dividend payment date.


6.
On the Settlement Date the number of Shares to be delivered by the Company to
Participant shall be reduced by the smallest number of Shares having a FMV at
least equal to the dollar amount of Federal, state and local tax withholding
required to be withheld by the Company with respect to such RSUs on such date.



7.
(a)     Except as provided in Paragraphs 7 (b) - (f) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all RSUs not then vested in accordance with Paragraph 4 above, shall
be immediately forfeited.



(a)In the event Participant’s employment with the Company and any subsidiary of
the Company terminates by reason of death, RSUs not then vested in accordance
with Paragraph 4 will become immediately vested and Vesting Date shall be the
date of death.


(c)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of a “Qualified Retirement”, RSUs will
become immediately vested as of Participant’s retirement date, which is the last
day that the Participant is employed by the Company and any subsidiary of the
Company. The Vesting Date shall be the effective date of the Participant’s
termination of employment. “Qualified Retirement” shall mean a Participant’s
termination of employment on or after attainment of age fifty-five (55) with at
least ten (10) years of continuous service, or attainment of age sixty (60) with
at least five (5) years of continuous service, provided that:  (i) if
Participant elects to terminate his or her employment voluntarily, Participant
has provided the Company with at least twelve (12) months advance notice, in
accordance with the provisions of Section 9 below, of the date of his or her
termination of employment or such other term of advance notice as is determined
by the Chief Human Resources Officer of the Company; or (ii) if the Company
elects to terminate Participant’s employment, such termination is without cause.
A Participant shall also be deemed to have experienced a Qualified Retirement if
the Company elects to terminate Participant’s employment without Cause and
Participant shall meet the age and service requirement set forth above as of
during the severance period set forth in a severance agreement with the Company.
In the event Participant’s termination of employment qualifies as a Qualified
Retirement and Participant also enters into a severance agreement with the
Company, the terms of this Section 6(c) or the terms of Section 6(e), whichever
provides for greater benefits to Participant, shall be applied with respect to
the vesting of RSUs that are unvested as of the employment termination date. Any
Shares represented by RSUs that vest under this section shall settle on the
Settlement Date that would have applied under the original schedule set forth in
Section 4 of this PBRS Agreement.


(d)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in such
Plan, as defined by the Social Security Administration), the RSUs shall vest as
of the employment termination date on a pro rata basis as follows: the total
number of RSUs vesting as of the termination date, which is the last day that
the Participant is employed by the Company and any subsidiary of the Company
shall be equal to (i) the number of RSUs granted on the Grant Date multiplied by
the following fraction: (A) the numerator shall be the whole number of months
elapsed as of the





--------------------------------------------------------------------------------





termination date since the Grant Date and (B) the denominator shall be
thirty-six (36) minus (ii) the number of RSUs that had vested prior to the
termination date. For purposes of this calculation, the number of months in the
numerator in sub-section (A) above shall include any partial month in which
Participant has worked. For example, if the time elapsed between the Grant Date
and the termination date is eight months and five days, the numerator in
sub-section (A) above shall be nine. The Vesting Date shall be the effective
date of the Participant’s termination of employment. Any Shares represented by
RSUs that vest under this section shall settle on the Settlement Date that would
have applied under the original schedule set forth in Section 4 of this PBRS
Agreement.


(e)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates and Participant receives severance pay, RSUs not
vested at the time of Participant’s employment termination date but scheduled to
vest during the severance period specified in the agreement providing for
severance pay shall continue to vest during the severance period and settle in
accordance with the original schedule set forth in Section 4 of this PBRS
Agreement. All RSUs not scheduled to vest during the specified severance period
shall be forfeited as of the last day of the Participant’s severance period. In
the event that Participant returns to employment with the Company or any
subsidiary prior to the expiration of the severance period specified in a
severance agreement with the Company, Participant shall be treated as if his or
her employment with the Company or any subsidiary of the Company had continued
through the severance period for purposes of determining eligibility for
continued vesting. In the event Participant’s termination of employment
qualifies as a Qualified Retirement the terms of this Section 6(e) or the terms
of Section 6(c), whichever provides for greater benefits to Participant, shall
be applied with respect to the vesting of RSUs that are unvested as of the
employment termination date. During any severance period, Participant is
eligible to accrue Dividend Equivalents on outstanding RSUs as described in
Paragraph 3(a) above.


(f)    Notwithstanding the above, (i) the provisions of Section 10 of the ICP
shall apply in the event of a Change in Control (as defined in such Section 10)
and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.


(g)    For purposes of this Section 7, transfer of Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, or transfer from a subsidiary of the Company to the
Company shall not be treated as termination of employment.


(h)    Participant will be responsible for any applicable withholding or other
taxes that become due as a result of RSUs that vest as of Participant’s
employment termination date or thereafter.


8.
An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.



9.
Neither the execution and delivery hereof nor the granting of the award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.



10.
Any notice required to be given hereunder to the Company shall be in writing. If
by regular mail, any required notice shall be addressed to: CVS Health
Corporation, Attention: Senior Director, Executive Compensation, One CVS Drive,
Woonsocket, RI 02895. If by electronic mail, any notice required shall be sent
to: equityadministration@cvshealth.com, with “Retirement Notice” in the subject
line. Any notice required to be given hereunder to Participant shall be
addressed to such Participant at the address shown on the records of the
Company, subject to the right of either party hereafter to designate, in
writing, to the other, some other address.








--------------------------------------------------------------------------------





11.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall govern.



12.
By accepting this Award, Participant acknowledges that a copy of the ICP has
been made available for the Participant’s reference, and agrees to be bound by
the terms and conditions set forth in this Agreement and the ICP as in effect
from time to time.



13.
By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to buy or sell Shares, including
without limitation, sales of Shares acquired in connection with RSUs.
Participant agrees to comply with such Federal securities law requirements and
Company policies as such laws and policies may be amended from time to time.



14.
The company intends that this Agreement not violate any applicable provision of,
or result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and the regulations and guidance
thereunder (collectively, “Section 409A”) and that to the extent any provisions
of this PBRS Agreement do not comply with Section 409A the Company will make
such changes as it deems reasonable in order to comply with Section 409A. In all
events, the provisions of CVS Health Corporation’s 409A Universal Definitions
Document are hereby incorporated by reference and, notwithstanding any other
provision of the Plan or this PBRS Agreement to the contrary, to the extent
required to avoid a violation of the applicable rules under Section 409A by
reason of Section 409A(a)(2)(B)(i) of the Code, payment of any amounts subject
to Section 409A shall be delayed until the first business day of the seventh
month immediately following the date of termination of employment. For purposes
of any provision of this PBRS Agreement providing for the payment of any amounts
or benefits upon or following a termination of employment, references to the
“termination of employment” (and corollary terms) shall be construed to refer to
“separation from service” as determined under Section 409A.



15.
The Award subject to this PBRS Agreement under the Plan and ICP shall be subject
to the terms of the Company’s Recoupment Policy as it exists from time to time,
which may require the Participant to immediately repay to the Company the value
of any pre-tax economic benefit that he or she may derive from the Award. By
accepting this Award, Participant acknowledges that the Company’s Recoupment
Policy has been made available for Participant’s reference.


16.
This Agreement shall be governed by the laws of Delaware, without giving effect
to its choice of law provisions.



17.
This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.







By:    /s/ Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation



